        Case 4:18-cv-00806-SBA Document 227 Filed 06/11/19 Page 1 of 4



 1 Sanjay Bhandari (SBN 181920)
   sbhandari@mcnamarallp.com
 2 Edward Chang (SBN 268204)
   echang@mcnamarallp.com
 3 McNamara Smith LLP
   655 West Broadway, Suite 1600
 4 San Diego, California 92101
   Telephone: 619-269-0400
 5 Facsimile: 619-269-0401

 6 Attorneys for Court-appointed Receiver,
   Thomas W. McNamara
 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11 FEDERAL TRADE COMMISSION,                           Case No. 4:18-cv-00806-SBA

12                         Plaintiff,                  STIPULATION AND [PROPOSED]
                                                       ORDER AUTHORIZING SALE OF
13          vs.                                        VEHICLES

14 AMERICAN FINANCIAL BENEFITS                         JUDGE:      Mag. Judge Jacqueline Scott Corley
   CENTER, et al.,                                     CTRM.:      15th Floor, Ctrm. F
15
                   Defendants.
16

17

18          In December 2018 and January 2019, Defendant Brandon Frere voluntarily turned over

19 six vehicles to the Receiver: (1) 2014 Audi S7 (VIN ending in 4350); (2) 2015 GMC Sierra

20 2500HD Denali (VIN ending in 2494); (3) 2012 Porsche Panamera Turbo S (VIN ending in

21 0412); (4) 2013 Porsche Cayenne Turbo (VIN ending in 0223); and two off-road vehicles (5)

22 2015 Can-Am Maverick Turbo XDS; and (6) 2017 Can-Am Maverick X3 Max X rs Turbo R

23 (collectively, the “Vehicles”). The Receiver stored the Vehicles in a storage facility in San

24 Rafael, California. Since vehicles are inherently depreciating assets and the monthly storage

25 costs are significant ($1,350 per month), the parties have agreed to allow the Receiver to sell the

26 Vehicles at auction.

27          The sale of personal property is governed by 28 U.S.C. § 2004, which provides that

28 “[a]ny personalty sold under any order or decree of any court of the United States shall be sold in

                                              1           Case No. 4:18-cv-00806-SBA
                              STIPULATION AND ORDER AUTHORIZING SALE OF VEHICLES
         Case 4:18-cv-00806-SBA Document 227 Filed 06/11/19 Page 2 of 4



 1 accordance with section 2001 of this title, unless the court orders otherwise.” 28 U.S.C. § 2004

 2 (emphasis added). (Section 2001 generally applies to sale of real property and, although courts

 3 often approve more commercially reasonable sales methods, the statute requires the sale to take

 4 place on the courthouse steps. See 28 U.S.C. § 2001(a).) District courts have wide discretion to

 5 deviate from these procedures, which often impose unnecessary costs and delays on the

 6 receivership estate and do not maximize the sales price. See United States v. Stonehill, 83 F.3d

 7 1156, 1160 (9th Cir. 1996) (noting district court has discretion whether to obtain appraisals); see

 8 also SEC v. Capital Consultants, LLC, 397 F.3d 733, 738 (9th Cir. 2005) (“The district court has

 9 broad powers and wide discretion to determine the appropriate relief in an equity receivership.”

10 (citation omitted)); see also SEC v. Goldfarb, No. C 11-00938 WHA, 2013 U.S. Dist. LEXIS

11 118942, at *10-11 (N.D. Cal. Aug. 21, 2013) (deviating from 28 U.S.C. § 2001 and approving

12 sale of receivership estate’s interest in LLC at reduced price); FTC v. Consumer Def., LLC, No.

13 2:18-cv-30 JCM (PAL), 2019 U.S. Dist. LEXIS 9135, at *11 (D. Nev. Jan. 18, 2019)

14 (authorizing sale of vehicles via commercially reasonable means); Derek F. Meek & Ellen C.

15 Rains, Deviation from Statutory Scheme in Sale of Receivership Property, 33-4 Am. Bankr. Inst.

16 J. 58 (2014) (“Although the rationale behind [28 U.S.C. § 2001] is understandable, the

17 requirements that it imposes can be costly and time-consuming for receivers to comply with its

18 provisions, especially when strict compliance serves little or no purpose.”).

19          The Receiver requested and the parties agreed to allow the Receiver to sell the Vehicles

20 at an auction conducted by RM Auctions in Auburn, Indiana on August 29-September 1, 2019.

21 RM Auctions will arrange transport of the Vehicles, advertise them in both print and on the

22 Internet, and charge a 10% seller’s commission. The Receiver believes selling the Vehicles via

23 RM Auctions’ Auburn Fall sale will maximize recovery from the Vehicles. The Auburn Fall

24 sale is a well-known event which is heavily promoted via print and Internet advertising; the

25 auction draws international bidders, as well as domestic bidders from virtually every state.

26 ///

27 ///

28 ///

                                             2           Case No. 4:18-cv-00806-SBA
                             STIPULATION AND ORDER AUTHORIZING SALE OF VEHICLES
         Case 4:18-cv-00806-SBA Document 227 Filed 06/11/19 Page 3 of 4



 1 As such, the parties and the Receiver request the Court authorize the sale of the Vehicles via RM

 2 Auctions.

 3 Dated: June 11, 2019                            MCNAMARA SMITH LLP1

 4                                                 By: /s/ Edward Chang
                                                   Edward Chang
 5                                                 Attorneys for Court-appointed Receiver,
                                                   Thomas W. McNamara
 6
     Dated: June 11, 2019                          FEDERAL TRADE COMMISSION
 7
                                                   By: /s/ Sarah Schroeder
 8                                                 Sarah Schroeder
                                                   Roberta Tonelli
 9                                                 Evan Rose
                                                   Attorneys for Plaintiff Federal Trade Commission
10
     Dated: June 11, 2019                          ROPERS, MAJESKI, KOHN & BENTLEY
11
                                                   By: /s/ Nicole S. Healy
12                                                 Attorneys for Defendants American Financial
                                                   Benefits Center, Ameritech Financial, Financial
13                                                 Education Benefits Center, and Brandon D. Frere
14                                        [PROPOSED] ORDER

15          Pursuant to stipulation, the Receiver is authorized to sell (1) 2014 Audi S7 (VIN ending

16 in 4350); (2) 2015 GMC Sierra 2500HD Denali (VIN ending in 2494); (3) 2012 Porsche

17 Panamera Turbo S (VIN ending in 0412); (4) 2013 Porsche Cayenne Turbo (VIN ending in

18 0223); and two off-road vehicles (5) 2015 Can-Am Maverick Turbo XDS; and (6) 2017 Can-Am

19 Maverick X3 Max X rs Turbo R (collectively, the “Vehicles”) at an auction conducted by RM

20 Auctions in Auburn, Indiana on August 29-September 1, 2019. The sale of the Vehicles is

21 hereby confirmed without further notice, hearing or order and is deemed sufficient pursuant to

22 28 U.S.C. §§ 2001 and 2004.

23          PURSUANT TO STIPULATION, IT IS SO ORDERED.

24 Dated: ______________________, 2019

25                                                 By:
                                                          Jacqueline Scott Corley
26                                                        United States Magistrate Judge
27
     1
     Pursuant to Civ. L.R. 5-1(i)(3), the filer attests that concurrence in the filing of this document
28 has been obtained from every other signatory listed.

                                              3           Case No. 4:18-cv-00806-SBA
                              STIPULATION AND ORDER AUTHORIZING SALE OF VEHICLES
                                          Case 4:18-cv-00806-SBA Document 227 Filed 06/11/19 Page 4 of 4



                                    1                                  CERTIFICATE OF SERVICE

                                    2        I hereby certify that on the 11th day of June, 2019, the foregoing document,
                                      STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF VEHICLES,
                                    3 was electronically transmitted to the Clerk’s Office using the CM/ECF System for filing, and for
                                      transmittal of a Notice of Electronic Filing to all counsel of record who are deemed to have
                                    4 consented to electronic service via the Court’s CM/ECF system.

                                    5

                                    6  /s/ Edward Chang
                                      Edward Chang
                                    7 Attorneys for the Court-appointed Receiver,
                                      Thomas W. McNamara
                                    8

                                    9

                                   10

                                   11
San Diego, California 92101-8494
 655 West Broadway, Suite 1600




                                   12
       Ballard Spahr LLP




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                                        Case No. 4:18-cv-00806-SBA
                                                                                                        CERTIFICATE OF SERVICE
